Title: To James Madison from William Jarvis, 1 August 1805
From: Jarvis, William
To: Madison, James


          
            Sir
            Lisbon 1st. August 1805
          
          Before this reaches you I hope sir you will have received your two pipes of Wine ⅌ the Ship Robert, Capen Alcorn that sailed for Baltimore the 8th. Ultimo. By the Brig Maria Capen Carew for Alexandria, that arrived two days after the Robert sailed, I have taken the liberty to send a small box of Citron three boxes preserves & a basket of Almonds, address’d to Genl. Dearborn, for Mrs. Madison, which I hope she will do me the honor to accept. In quality of a Bachelor, from whom gallantry demands the first advances to a Lady, I was much disposed to address myself directly to her, but recollecting that one word from so powerful a solicitor would have more weight with her than a Volume from me, I prudently sacrificed my inclination in hopes to have the benefit of your good Offices to secure a favourable reception to these trifles. After such a strain of policy surely I may enjoy the pleasure of thinking that my humble present will be honored with a place amongst her desert, and may receive some praise with a view to compliment a Lady of so much merit. With perfect Respect I have the honor to be Sir Your Mo: Ob: servt.
          
            William Jarvis
          
        